Matter of Adams v Chun (2016 NY Slip Op 07022)





Matter of Adams v Chun


2016 NY Slip Op 07022


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2016-05429	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Quincy Adams, petitioner, 
vDanny Chun, etc., et al., respondents.


Quincy Adams, East Elmhurst, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Margaret A. Cieprisz of counsel), for respondent Danny Chun.

Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the prosecution of the petitioner in a criminal action entitled People v Adams , commenced in the Supreme Court, Kings County, under Indictment No. 9324/14, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., HALL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court